Citation Nr: 0606787	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right middle finger residual scar status post excision of 
granuloma.  

2.  Entitlement to an initial compensable evaluation for left 
forearm residual scar status post fasciotomy and foreign body 
removal.  

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served a period of active service from August 
1979 to August 1982.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  A right middle finger scar is manifested by subjective 
complaints of right middle finger pain, full finger range of 
motion, and a 1.75 cm. x 0.2 cm. flat scar that does not more 
nearly approximate a scar with a second degree burn area, an 
area approximating 1 square foot, or an area or areas of 144 
square inches (929 square cm.) or greater.

2.  A left forearm scar is manifested by subjective 
complaints of left hand pain and loss of dexterity, full 
wrist range of motion, and a 9 cm. x 0.5 cm. scar that does 
not more nearly approximate a scar with a second degree burn 
area, an area approximating 1 square foot, or an area or 
areas of 144 square inches (929 square cm.) or greater.

3.  A left knee disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not related to events during active service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for a right middle finger residual scar status post excision 
of granuloma are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 4.3, 4.7, 
4.118, Diagnostic Code 7802 (2002 & 2005).
2.  The schedular criteria for an initial compensable rating 
for a left forearm residual scar status post fasciotomy and 
foreign body removal are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 
4.3, 4.7, 4.118, Diagnostic Code 7802 (2002 & 2005).

3.  A left knee disability was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Compensable Evaluations - Right Finger and 
Left Forearm Scars  

This appeal arises from a May 2003 rating decision that 
granted service connection for right middle finger residual 
scar status post excision of granuloma and left forearm 
residual scar status post fasciotomy with foreign body 
removal and assigned noncompensable disability evaluations 
for each of the disabilities under 38 C.F.R. § 4.118, 
Diagnostic Code 7802, effective from May 2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  In this 
case, the Board finds that the evidence does not support the 
assignment of compensable ratings under any of the pertinent 
rating criteria and does not support assigning different 
percentage disability ratings (a "staged" rating) during the 
time period in question.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

During the pendency of this appeal, the schedule for rating 
skin disorders (including scars) was revised effective on 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g)(West 2002).  
The veteran has been provided the revised rating criteria in 
the December 2003 Statement of the Case.  Therefore, the 
Board may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (effective 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for second degree burn scars with area or areas 
approximating 1 square foot.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005), a 10 percent evaluation is 
warranted for scars, located on other than the head, face, or 
neck, that are superficial, do not cause limited motion, and 
cover an area or areas of 144 square inches (929 square cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities, or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A superficial scar is 
not one associated with underlying soft tissue damage.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars that are shown to painful and 
tender on objective demonstration.  A 10 percent evaluation 
is warranted for superficial scars that are unstable or 
painful on examination under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (2005).  

Competent medical evidence of record, including April 2003 VA 
examination reports and private treatment notes, shows no 
findings of pain, ulceration, limitation of motion, or 
instability concerning the scars on that veteran's right 
middle finger and left forearm.  Further, evidence of record 
does not show that the veteran suffers from a right middle 
finger scar or a left forearm scar that is superficial with 
an area exceeding 144 square inches (929 sq. cm.), a second 
degree burn area, or areas approximating 1 square foot.  
Consequently, the Board finds that there is no evidence to 
show that the veteran suffers from compensable manifestations 
of his right middle finger and left forearm scar disabilities 
under any version of 38 C.F.R. § 4.118.  See 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7802 (2002 & 2005). 



II.  Entitlement to Service Connection - Left Knee Disability 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

At an April 2003 VA examination, the veteran described 
injuring his knee the day before he left military service, 
which was in August 1982.  In his appeal, filed in January 
2004, he reported that he injured his knee in an accident and 
received treatment in June 1982.  Service medical records do 
not reflect that the veteran suffered from a left knee 
disability while in service.  

While medical evidence of record shows that the veteran 
suffers from a current left knee disability, none of the 
competent medical evidence of record - including records of 
treatment and examination - links any current left knee 
disability to disease, injury, or events during his active 
service.  Rather, evidence of record shows that the veteran 
was treated for left knee complaints over 15 years after 
separation for service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for a left knee disability is not 
warranted.

III.  Duties to Notify and Assist

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  As discussed below, VA 
fulfilled its duties to inform and assist the veteran 
concerning these claims.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in May 
2002.  Thereafter, in a May 2003 rating decision the RO 
granted the veteran's claims for service connection for right 
middle finger and left forearm scar disabilities and assigned 
noncompensable ratings for those disabilities, and denied the 
veteran's claim for entitlement to service connection for a 
left knee disability.  In this case, the issues concerning 
the evaluations of the veteran's scar disabilities were 
initially raised in a notice of disagreement following the 
assignment of the initial disability evaluations.  

VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
instance, the question of higher initial evaluations for the 
veteran's service-connected scar disabilities was raised in 
an NOD, such that section 7105(d) appeal procedures would 
apply, rather than the section 5103(a) procedures concerning 
claims.

Before the May 2003 rating action was promulgated, VA 
provided section 5103(a) notice to the veteran in a December 
2002 letter.  To the extent that section 5103(a) notice 
requirements apply in this case, the Board finds that the 
notice requirements have been satisfied.  Notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant about the information and evidence (1) not of 
record that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The December 2002 letter from VA 
complied with these requirements.  Moreover, to the extent 
that the veteran was not specifically advised to submit any 
pertinent evidence in his possession by this letters, he was 
given the text of 38 C.F.R. § 3.159 - from which the Court 
drew the fourth element of notification -- in the December 
2003 SOC.  Consequently, he was aware of this provision.

The section 5103(a) notice was augmented after the initial 
unfavorable decision.  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in an April 2005 supplemental statement of 
the case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient medical records, 
private medical records, and VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  VA 
examinations were provided to evaluate the veteran's scar 
disabilities and claimed left knee disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).




ORDER

Entitlement to an initial compensable evaluation for right 
middle finger residual scar status post excision of granuloma 
is denied.

Entitlement to an initial compensable evaluation for left 
forearm residual scar status post fasciotomy and foreign body 
removal is denied.  

Entitlement to service connection for a left knee disability 
is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


